Citation Nr: 1415447	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  92-14 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to an increased rating for varicose veins of the right leg, currently evaluated as 20 percent disabling.

3.  Entitlement to total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esquire



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974.

This appeal is before the Board of Veterans' Appeals (Board) from September 1999 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously denied the claim of TDIU in March 2012.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims, which set aside the Board decision and remanded the claim in August 2013.   

The November 2011 rating decision found that new and material evidence had been received to reopen the claim for service connection for a low back disability; denied the reopened claim and also denied an increased rating for varicose veins of the right leg.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal the Veteran requested a hearing with regard to the back and varicose vein appeals.  He subsequently clarified that he wanted a video conference hearing before the Board.  This hearing has not yet been arranged.  

Although, he did not specifically request a hearing with regard to the TDIU issue, that matter is inexplicably intertwined with the service connection and increased rating claims.

Accordingly, the case is REMANDED for the following action:

Arrange for the Veteran to have a videoconference hearing before a Veterans Law Judge from the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

